Citation Nr: 1118811	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-28 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted the Veteran's claim of entitlement to service connection for hypothyroidism, and assigned an evaluation of 10 percent.

In March 2010, the Board remanded the Veteran's claim for an increased initial rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim, and returned the matter on appeal to the Board for further appellate consideration.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.  

In August 2006, the Veteran was afforded a VA examination in connection with her hypothyroidism claim.  At that time, she reported past symptoms of fatigability, emotional instability, depression, poor memory, and hair loss.  She also reported current symptoms of being tired all the time, weight gain, hair loss, and cold sensitivity.  She further reported having begun thyroid hormone replacement, which had helped by stopping her weight gain and hair loss.  It was noted that she did not have any heart or gastrointestinal complications resulting from her thyroid condition, and a physical examination showed normal findings, including an intact memory.  Diagnostic tests showed elevated thyroid-stimulating hormone (TSH) levels.

The Veteran's medication was increased in February 2007 due to increased TSH levels.  Also, a March 2010 private treatment note indicates that the Veteran reported struggling with fatigue and constipation due to her hypothyroidism, and that, when her thyroid was out of balance, she felt mentally cloudy.  

In February 2011, the Veteran submitted written statements from herself, her husband, her mother, and her mother-in-law.  These statements indicate that the Veteran's hypothyroidism symptoms had been worsening in recent years and now included fatigue, mental sluggishness, and constipation.  In this regard, the Board notes that fatigability, constipation, and mental sluggishness are symptoms included in the criteria for the next higher, 30 percent rating for hypothyroidism under VA regulations.  See 38 C.F.R. § 4.119, Diagnostic Code 7903. 

Where the veteran asserts that a disability has worsened since the last VA examination, and the last examination was too remote to constitute a contemporaneous examination, a new examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); and also VAOPGCPREC 11-95 (1995).

In light of the above, to ensure that the record reflects the current severity of the Veteran's service-connected hypothyroidism, the RO/AMC should arrange for the Veteran to undergo a more contemporaneous VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disability.

2.  The Veteran should be afforded an examination by an examiner with the appropriate expertise to determine the current nature and severity of her service-connected hypothyroidism.  The claims file must be made available to and reviewed by the examiner.  The RO/AMC should ensure that all information required for rating purposes is provided by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should discuss the current severity and symptoms of the Veteran's service-connected hypothyroidism.  Specifically, the examiner should indicate whether or not the Veteran's hypothyroidism has resulted in any of the following: fatigability; constipation; mental sluggishness; muscular weakness; mental disturbance (dementia, slowing of thought, depression); weight gain; cold intolerance; cardiovascular involvement; bradycardia (less than 60 beats per minute); or sleepiness.  The examiner must provide a complete rationale for any stated opinion.

3.  After completion of the foregoing, and after undertaking any further development deemed warranted, the RO/AMC should readjudicate the appeal, to particularly include consideration of all evidence associated with the claims folder since the RO's January 2011 supplemental statement of the case.  If the benefits sought remain denied, the Veteran must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


